                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEBBIE POTTER                                                               PLAINTIFF

v.                                   No. 4:19-cv-00318-JM

ARKANSAS DEPARTMENT OF HUMAN                                            DEFENDANTS
SERVICES and DIVISION OF CHILDCARE AND
EARLY CHILDHOOD EDUCATION

                                            ORDER

       On January 17, 2020, the Court ordered Debbie Potter to provide proof of service of

summons and complaint on or before Friday, January 31, 2020. Potter has not complied. This

action is therefore dismissed without prejudice.

       IT IS SO ORDERED this 3rd day of June, 2021.




                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
